UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

JOSHUA SCHMITT, Individually and on Civil Action No.: 1:20-cv-06028-NGG-SJB
Behalf of All Others Similarly Situated,
AMENDED CLASS ACTION AND

Plaintiff, INDIVIDUAL COMPLAINT FOR
VIOLATIONS OF SECTIONS 13, 14 AND
v. 20 OF THE SECURITIES EXCHANGE
ACT OF 1934 AND CLASS ACTION
CHINA XD PLASTICS COMPANY, CLAIMS FOR BREACH OF FIDUCIARY

LIMITED, FAITH DAWN LIMITED, FAITH | DUTIES
HORIZON, INC., XD ENGINEERING
PLASTICS COMPANY LIMITED, JIE HAN, | JURY TRIAL DEMANDED
TAYLOR ZHANG, LINYUAN ZHAI, HUTYI
CHEN and GUANBAO HUANG,

Defendant.

 

 

Plaintiff, Joshua Schmitt (“Plaintiff”), by his undersigned attorneys, alleges the following
upon personal knowledge with respect to himself and upon information and belief based upon,
inter alia, the investigation of counsel including the review of filings with the Securities and
Exchange Commission and media reports as to all other allegations. Plaintiff's counsel believes
substantial evidence in support of the allegations of the amended complaint will be obtained
through discovery.

NATURE OF THE ACTION

1. This action is brought as an individual action by Plaintiff on behalf of himself
against the Company and its controlling persons, for their violations of Sections 13(d) and (e),
and 20(b) of the Securities Exchange Act of 1934 (the “Exchange Act”), in connection with the
issuance of materially defective proxy materials and Schedule 13Ds and Schedule 13E-3s which
resulted in the approval of a cash out merger which delivered the totality of the equity of CXD to

controlling insiders illegally. It is also brought as a class on behalf of himself and other former
holders of the minority of common stock of China XD Plastics Company (“China XD” or
“CXD” or the “Company”) against the Director Defendants for their violations of Sections 14(a)
of the Securities Exchange Act of 1934 (the “Exchange Act”) and breach of fiduciary duties
owed by directors to shareholders under Nevada law and against other Defendants including Han
and HD Engineering for aiding and abetting thereof and against the Buyer Group defined at ] 23
for breaches of fiduciary duties owned by majority owner to minority owners.

2. The terms of the Merger were made public in a June 15, 2020, filing with the
Securities and Exchange Commission (“SEC”) on Form 8-K attaching the definitive Agreement
and Plan of Merger (the “Merger Agreement”). Under the terms of the Merger Agreement, the
Defendant Buying Group will acquire all the outstanding shares of common stock of the
Company not already beneficially owned by the Buying Group for $1.20 in cash per China XD
share.

3. Thereafter, on June 22, 2020, China XD filed a Preliminary Proxy Statement on
Schedule PREM14A (the “Preliminary Proxy”) with the SEC in support of the Merger and on
September 30, 2020 filed a definitive Schedule 14(a) soliciting Plaintiff and minority shareholder
votes in favor of the Merger and the Buyer Group filed a Schedule 13e-3.

4. In approving the Merger, the Director Defendants have breached their fiduciary
duties of loyalty, good faith, due care and disclosure by, inter alia, (i) agreeing to sell China XD
without first taking steps to ensure that Plaintiff and Class members (defined below) would
obtain adequate, fair and maximum consideration through a fair process under the circumstances;
and (ii) engineering the Merger to benefit China XD’s founder Han and the Buyer Group without
regard for China XD’s public stockholders. Accordingly, this action seeks, inter alia, to enjoin

the proposed closing of the Merger and rescinding the vote approving the Merger.
5. In violation of federal securities laws and in further violation of their fiduciary
duties, Defendants filed with the SEC and provided its public shareholders with materially
deficient Proxy Statements and Schedule 13E-3s on and after June 22, 2020 in an effort to solicit
stockholders to vote their China XD shares in favor of the Merger. These filings were materially
deficient, deceptive and deprived China XD’s public stockholders of the information required by
law and which they needed to make an intelligent, informed and rational decision of whether to
vote their shares in favor of the Merger. Accordingly, Defendants violated Sections 13 and 14 of
the Securities Exchange Act of 1934 and breached the various fiduciary duties they owed to
Plaintiff and minority shareholders.

6. For these reasons, and as set forth in detail herein, Plaintiff asserts claims against
Defendants for violations of Sections 13, 14(a) and 20(a) and 20(b) of the Exchange Act, based
on Defendants’ violation of Rule 14a-9 (17 C.F.R. 240.14a-9) and seeks damages.

7. Plaintiff's Section 13 claims arise out of the Defendants’ violations of Section
13(d) and 13(e)(3) and Rule 13e-3 thereunder which apply to this transaction. Under that statute,
Defendants were required to make detailed in-depth disclosures as itemized under the statutes
rules and interpretive guidance and the common law. As detailed below, the Proxy and Schedule
13E-3s omits and/or misrepresents material information concerning, Items 7, 8 and 9 of Schedule
13E-3.

8. The actions of the Defendants, as described herein, constitute breaches of the
fiduciary duties owed to the minority shareholder and/or aiding and abetting fiduciary breaches
of Director Defendants and majority owners. Plaintiffs claims against the Defendants for the
Directors Defendants’ breach of fiduciary duties arises out of (i) the Director Defendants’ bad

faith in engaging in the process leading to the Merger Agreement and recommendation of a
shareholder vote in favor of the Merger; (ii) the Director Defendants’ bad faith breach of duty of
candor in issuing a series of materially false and misleading and incomplete statements in proxies
used to solicit the votes for the merger; (iii) the Director Defendants’ breach of duty of loyalty in
allowing the controlling shareholders Defendants Han and XD Engineering Plastics Limited
(“XD Engineering”) to suppress the value of CDX prior to the Merger in advance of cramming
down a squeeze out merger through an unfair process at an unfair price.

9, The Buying Group violated their fiduciary duties as majority owners and aided
and abetted other Defendants fiduciary breaches.

JURISDICTION AND VENUE

10. This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange
Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges
violation of Section 14(a) and 20(a) of the Exchange Act. In addition, this Court has
supplemental jurisdiction pursuant to 28 U.S.C. § 1367 over the state law claims.

11. Personal jurisdiction exists over each Defendant either because the Defendant
conducts business in or maintains operations in this District, at an office it maintains in Flushing,
Queens or is an individual who is either present in this District for jurisdictional purposes or has
sufficient minimum contacts with this District as to render the exercise of jurisdiction over
Defendant by this Court permissible under traditional notions of fair play and substantial justice.
The Company maintains U.S. offices in Flushing, New York at 13620 38th Avenue, Suite 3A-1,
Room 105, where, China XD represents, its CFO Defendant Zhang can be reached at (212) 747-
1118. The exercise of jurisdiction over all of the Defendants by this Court is permissible under

traditional notions of fair play and substantial justice.
12. Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C.
§ 78aa, as well as under 28 U.S.C. § 1391, because Defendant China XD is a resident of the city
and state of New York.

THE PARTIES

A. Plaintiff

13. Joshua Schmitt (“Plaintiff”) has held China XD stock at all relevant times.
Plaintiff is the beneficial and record owner of 52,327 shares of China XD stock. Plaintiff is a
resident of Waterloo, Iowa.

B. Defendants

14. Defendant China XD engages in the research, development, manufacture, and sale
of modified plastics primarily for automotive applications in the People’s Republic of China, and
Dubai, the United Arab Emirates. China XD is incorporated under the laws of the State of
Nevada and maintains a place of business in Flushing, New York. It principal place of business
is at No. 9 Dalian North Road, Haping Road Centralized Industrial Park, Harbin Development
Zone, Heilongjiang Province, P.R. China. Shares of China XD common stock are traded on the
Nasdaq under the symbol “CXDC.”

15. Defendant Jie Han (“Han”) is the founder of CXDC and has been a Director of
the Company at all relevant times. In addition, Han serves as the Company’s Chief Executive
Officer (“CEO”) and Chairman of the Board. Through Defendant XD Engineering Plastics
Company Limited, an entity wholly owned by Han, Han owns approximately 50.1% of the
Company’s outstanding Common Stock and control shares of Company’s Class A Common
Stock and Class B Common Stock representing approximately 70% of Company’s total voting

power.
16. Defendant Taylor Zhang (“Zhang”) has been a director of the Company at all
relevant times. In addition, Zheng serves as the Company’s Chief Financial Officer (“CFO”).

17. Defendant Linyuan Zhai (“Zhai”) has been a director of the Company at all
relevant times.

18. Defendant Huiyi Chen (“Chen”) has been a director of the Company since
January 2, 2020.

19. Defendant Guanbao Huang (“‘Huang”) has been a director of the Company since
January 2, 2020.

20. Defendants identified in {J 15 — 18 are collectively referred to as the “Individual
Defendants.”

21. Defendant XD Engineering Plastics Company Limited (“XD Engineering”) is
wholly owned by Defendant Han and is the beneficial owners of 33,065,054 shares of common
stock approximately 50.1% of China XD’s common stock. In December 2019, XD Engineering
purchased approximately 500,000 shares of China XD common stock at a price of $2.04 per
share.

22. Defendant Faith Dawn Limited (“FDL”) is a Limited Liability Company
incorporated under the Law of the Cayman Islands in Florence. The ultimate owner of FDL is
Defendant Han. Han is FDL’s sole director. Han is sole director of the sole shareholder of FDL.

23. Defendant Faith Horizon, Inc. (“Merger Sub”) is a Nevada corporation and
wholly owned subsidiary of Faith Dawn Limited created to effectuate the Merger Transaction.

24. Defendants FDL, Merger Sub, Han and XD Engineering are collectively referred

to as the “Buyer Group.”
CLASS ACTION ALLEGATIONS
25. Plaintiff brings this action pursuant to Fed. R. Civ. P. 23b(2) and b(3) on behalf of
himself and the other public shareholders of CXD (the “Class’”’). Excluded from the Class are
Defendants herein and any person, firm trust, corporation, or other entity related to or affiliated
with any Defendant.
26. This action is properly maintainable as a class action because:

(a) | The Class is numerous that joinder of all members is impracticable. As of
October 2017, there were approximately 72 million shares of CKD common stock outstanding,
of which approximately 35,000,000 shares were held by shareholders not affiliated with the
Buyer Group and are held by hundreds of individuals and entities scattered through the country.
The actual number of public shareholders of CXD will be ascertained through discovery;

(b) There are questions of law and fact that are common to the Class that
predominate over any questions affecting only individual members, including but not limited to
the following:

(i) whether the Director Defendants violated their fiduciary duties of
loyalty;

(ii) | whether Defendants Han and XD Engineering, as majority owners
of CXDC, violated the fiduciary duties to stockholders and
whether other Defendants aided and abetted the fiduciary breaches
by other Defendants;

(iii) | whether disclosures made to Plaintiff and the class were materially
misleading in breach of the duty of candor;

(iv) whether Plaintiff and the class are entitled to damages.
(c) Plaintiff is an adequate representative of the Class, has retained competent
counsel experienced in litigation of this nature, and will fairly and adequately protect the interest
of the Class;

(d) Plaintiff's class claims of breach of fiduciary duty are typical of the claims
of the other members of the Class and Plaintiff does not have any interests adverse to the Class;

(e) The prosecution of separate actions by individual members of the Class
would create a risk of inconsistent or varying adjudications with respect to individual members
of the Class, which would establish incompatible standards of conduct for the party opposing the
Class;

(f) Defendants have acted on grounds generally applicable to the class with
respect to the matters complained of herein, thereby making appropriate the relief sought herein
with respect to the Class as a whole; and

(g) | Acclass action is superior to other available methods for fairly and
efficiently adjudicating the controversy.

SUBSTANTIVE ALLEGATIONS
A. The Company
27. China XD is a research, development, manufacturing company and seller of
modified plastics primarily for automotive applications in the People’s Republic of China, and
Dubai, the United Arab Emirates. The Company also offers engineered plastics and
environment-friendly plastics for use in oilfield equipment, mining equipment, vessel propulsion
systems, and power station equipment; and polymer composite materials. Its products are also

used in high-speed railways, airplanes, ships and electronic appliances.
28. | China XD has a thriving, profitable business, but has been temporarily adversely
impacted by the pandemic. The Company has been focusing on the development and production
of high polymer materials for more than 30 years and was listed on Nasdaq in 2009 as the first
high polymer material enterprise in greater China. China XD has more than 600 customers. The
Company’s main products have occupied the first place in automobile production of polymer
materials area in the past five years in China.

29. In 2016, China XD was included in the Top Hundred Corporations of Chemical
Industry in China (no. 40) by CPCIF.

30. Prior to onset of the pandemic, China XD was reporting improving financial and
operational results and expansion into non-auto applications. In the Company’s Full Year 2019
Financial Results Press Release, June 1, 2020, Defendant Han spoke on the Company’s 2019
financial success saying, “Since the second quarter of 2019, we have achieved revenues by
increased sales of new categories of higher-end products of PA66 and PA6 produced with high-
priced raw materials with higher selling price of domestic market; and sales of high-priced raw
materials with higher selling price in domestic market; and sales of high-priced semi-finished
goods in domestic market to accelerate inventory turnover and replenish operating funds. We
are pleased to see an overall increase of 45.9% in the average RFB selling price of our products,
partially offset by the decreased sales volume of 18.8% for the year ended December 31, 2019.
At the same time, the Company has achieved a rapid increase of customer orders in non-
automobile applications, evidenced by our stable sales growth in several domestic regions.”

31. Despite this positive outlook and recent financial success, Han and XD
Engineering, facilitated by the Director Defendants, have caused China XD to enter into the

Merger at a price per share of $1.20 per share to minority shareholders that is nearly 50% less
than Engineering XD’s December 2019 purchase of shares from certain of its officers and
directors.

32. | Moreover, prior to the approval of the merger, China XD previously written off
$62 million of accounts receivable now recoverable. Despite having previously provided an
allowance of US$62.8 million on the Company’s balance sheets as of December 31, 2019, for
overdue accounts receivable from the major customer in UAE, due to the customer failing to
make payments under the agree extended repayment plan, the Company more recently stated in a
June 1, 2020 conference call on its Full Year 2019 Financial Results that the Company believes
that it will be able to collect on the aforementioned debt “sometime later this year.” Clearly this
indicates that the Company’s financials are doing even better than previously reported.

33. Prior purchases of China XD stock by insider XD Engineering were almost 50%
higher than the Merger Price agreed by the Special Committee. On December 11, 2019, XD
Engineering purchased an aggregate of 554,923 of common stock of China XD from “certain
employees and directors of China XD” at a purchase price of $2.049 per share pursuant to a
Stock Purchase Agreement. Given the identity of the parties to the Stock Purchase Agreement,
they are alter ego’s of China XD and accordingly, in substance, this transaction is an “issuer”
purchase that was required to be disclosed in the Proxy Materials and Schedule 13E-3s.

The Process Leading To The Merger Was Unfair To Unaffiliated Shareholder

34. Defendant Directors, as fiduciaries of the stockholders, had an obligation and duty
to ensure that minority shareholders were treated fairly and not disadvantaged by majority
shareholders exercise of majority power in an oppressive way. Such duties required the

Directors Defendants to take all reasonable steps to ensure that any extraordinary transactions

10
with the Majority Owner be conducted through a fair process and executed at a fair price to
maximize shareholder value.

35. As detailed in the Preliminary Proxy and Proxy, the process deployed by the
Individual Defendants was flawed and inadequate, was conducted for the self-interest of the
majority owner Defendants, namely Defendants Han and XD Engineering with only one concern
in mind — to effectuate a sale of the Company to the Buying Group at an unfairly low price.

36. First, while the Preliminary Proxy and Proxy indicate that a Special Committee of
three “disinterested and independent” directors, consisting of Defendants Zhai, Chen and Huang
(which was chaired by Chen), was appointed, the Preliminary Proxy and Proxy make clear that
ultimate decision making authority for both the sales process, and all Company action, rested
solely with Han because the Special Committee had no power other than to “recommend” to the
Board. Thus any negotiating power or power to “reject terms” was illusory and ineffective.

37. Two of the three members of the Special Committee were new directors who had
only been appointed to the Board in January 2020. Thus, a majority of the Special Committee
was not familiar with China XD operations, financial condition or prior attempts by certain
members of the Buyer Group to take China XD private.

38. The Special Committee was not independently or properly advised because Duff
& Phelps, the Special Committee’s financial advisor, (1) assumed (but did ascertain) that all
information it received from management and CXDC were “reasonably prepared and based upon
the best currently available information and good faith judgment of persons furnishing same.”
Proxy at B-4 and (ii) and assumed but did not verify that representations of Management were
“accurate and not misleading in all material respects and [did] not omit material facts” and (iii)

“assumed that there has been no material change in assets, liabilities, financial condition, results

11
of operations, business or prospects of the Company since the most recent financial statements.”
Id.

39. Duff & Phelps and the Special Committee failed to apply the most commonly
used method of valuing publicly traded companies: the P/E valuation metric. Had they done so
they would have known that a P/E multiple of 15 applied to the 2025 estimated earnings would
yield a share value in excess of $25 per share, which even if discounted back to present value at
CXDC’s average weighted cost of capital or cost of debt would still be far in excess of $2 per
share. Had Duff & Phelps used a price to earnings to growth valuation metric the result would
similarly been in excess of $2 per share based upon historical growth and reasonable
assumptions of the resumption of such growth rates after the pandemic subsided.

40. Reliance upon Duff & Phelps analysis and opinion by the Special Committee was
unreasonable and misplace because Defendant Directors knew that certain transactions involving
sale of major China XD assets in January 2020 at an implied equity valuation of more than $2
per China XD share, had not appeared in the “most recent financial statements” and they knew
that the previously written off $63 million receivable (approximately $.85 per common share)
had not been included in any “most recent financial statements.”

41, The Special Committee Defendants had no power to approve or reject any
proposal made by the Buyer Group; it could only make recommendations to the full board as to
any decisions. The full board consisted of only five members, two of whom were insiders with
material financial interests in seeing the merger take place. Accordingly, the full board did not
grant the Special Committee any actual power and thus deprived it of any negotiating leverage.
The Special Committee did not even attempt to solicit expressions of interest for acquisition of

China XC or explore alternative, to going private or as Duff & Phelps to consider other strategic

12
alternatives or even to obtain a valuation of China XD that was not based on conflicted
management’s projections of results.

42. The Special Committee conducted so little due diligence, exploration of
alternatives and negotiation with the Buying Group that final Merger Agreement was signed on
June 15, 2020, a mere 35 days after the Special Committee had retained financial and legal
advisors on May 10, 2020. The Proxy confirmed this stating “no attempt was made to contact
third parties who might otherwise consider acquisition of the company special committee.” The
failure of the Special Committee or its advisers to contact potentially interested acquirors was a
failure to conduct proper due diligence and a breach of fiduciary duty.

43. Moreover, the Special Committee’s financial advisor did not even receive
management’s financial projections (critical for Duff & Phelp’s valuation analysis) until shortly
after May 25, 2020. Thus, the financial advisors’ analysis time was an unreasonably and
unreliably short period of approximately 20 calendar days.

44, — The Special Committee even failed to follow its counsel advise against letting the
Buyer Group use China XD’s own cash reserves to fund the purchase of unaffiliated shares and
failed to heed its counsel’s advice to negotiate for majority of the minority voting provisions or
even use the threat of non-recommendation to extract a higher price. Finally in the Merger
Agreement, the Board agreed to bar China XD from soliciting any other offers.

45. On June 15, 2020, China XD and the Buyer Group issued a joint press release
announcing the Merger. The press release stated, in relevant part:

HARBIN, China, June 15, 2020 /PRNewswire/ - China XD
Plastics Company Limited (NASDAQ: CXDC) (the
“Company”), one of China’s leading specialty chemical
companies engaged in the development, manufacture and sale of

polymer composite materials primarily for automotive
applications, today announced that it has entered into a definitive

13
Agreement and Plan of Merger (the “Merger Agreement”) with
Faith Dawn Limited (“Parent”) and Faith Horizon Inc. (“Merger
Sub”), a Nevada corporation and a wholly-owned subsidiary of
Parent.

Parent is ultimately wholly-owned by Mr. Jie Han (the
“Chairman’”), the chairman of board of directors and chief
executive officer of the Company. The Chairman and XD.
Engineering Plastics Company Limited, an wholly-owned by the
Chairman (the “Chairman SPV”, collectively with the Chairman,
the “Rollover Stockholders”) currently beneficially own
33,065,054 shares of common stock, par value $0.0001 per share,
of the Company (the “Common Share”) and 1,000,000 shares of
series B preferred stock, par value $0.0001 per share, of the
Company (the “Preferred Shares”), representing approximately
70% of the voting power and approximately 50.1% of the share
capital of the Company. Parent, Merger Sub and the Rollover
Stockholders are collectively referred to as the “Buyer Group”.

Pursuant to the Merger Agreement, Parent will acquire all of the
outstanding Common Shares of the Company for a cash
consideration equal to US$1.2 per share (the “Merger
Consideration”). This amount represents a premium of 25% over
the Company’s closing price of US$0.96 per share as quoted by
NASDAQ Global Market (the “NASDAQ”) on May 7, 2020, the
last trading day prior to the date that the Company received a non-
binding “going private” proposal from members of the Buyer
Group. The Merger Consideration also represents an increase of
approximately 9.1% over the US$1.1 per share initially offered by
the Buyer Group in their initial “going-private” proposal on May 7,
2020 and a premium of approximately 15.4% over the Company’s
closing price of US$1.04 per share on June 12, 2020, the last
trading day prior to this press release.

The Company’s board of directors, acting on the recommendation
of a special committee of independent and disinterested directors
(the “Special Committee”), unanimously approved the Merger
Agreement and the transactions contemplated by the Merger
Agreement, including the Merge, and resolved to recommend that
the Company’s stockholders vote to authorize and approve the
Merger Agreement and the transactions contemplated by the
Merger Agreement, including the Merger. The Special
Committee, which is composed solely of independent directors of
the Company who are unaffiliated with any member of the Buyer
Group or management of the Company, exclusively negotiated the

14
terms of the Merger Agreement with the Buyer Group with the
assistance of its independent financial and legal advisors.

46. The primary beneficiaries of the Merger are the Buying Group, not the
Company’s public stockholders. The Board and the Company’s executive officers are conflicted
because they will have secured unique benefits for themselves from the Proposed Transaction
not available to Plaintiff and the public stockholders of China XD in the form of continued
employment, board seats, the ability to participate in China XD’s recovery as the auto industry
outlook worldwide continues to improve despite the pandemic and a grant of 1,800,000 Common
Stock Shares to be split among four directors (not including Han) under a 2020 Stock Issuance
Plan approved by a shareholder vote in February 2020. While Han and XD Engineering were
formulating a “plan” to take the Company private which was not disclosed in the Proxy soliciting
a vote in the 2020 Stock Issuance Plan. The Director Defendants who had recently joined the
board in January 2020 knew, or had reason to know, that the proposal of the 2020 Stock Plan

was a quid pro quo.

COUNT I

PLAINTIFF’S INDIVIDUAL AND CLASS CLAIM FOR INJUNCTIVE AND
COMPENSATORY RELIEF

(Against CDX For Violations Of Section 14(a) Of The Exchange Act And Rule 14(a)-9
Promulgated Thereunder For False And Misleading Statements In Proxy Materials)

47, Plaintiff incorporates by reference and realleges each and every allegation
contained set forth above, as though fully set forth herein.

48. Section 14(a)of the Exchange Act makes it "unlawful for any person, by the use
of the mails or by any means or instrumentality of interstate commerce or of any facility of

a national securities exchange or otherwise, in contravention of such rules and regulations as

15
the Commission may prescribe as necessary or appropriate in the public interest or for the
protection of investors, to solicit or to permit the use of his name to solicit any proxy or consent
or authorization in respect of any security (other than an exempted security) registered
pursuant to section 781 of this title." 15U.S.C. § 78n(a)(1).

49. SEC Rule 14a-9 prohibits the solicitation of shareholder votes in proxy
communications that contain “any statement which, at the time and in the light of the
circumstances under which it is made, is false or misleading with respect to any material fact,
or which omits to state any material fact necessary in order to make the statements therein
not false or misleading.” 17C.F.R. § 240. 14a-9.

50. | CDX issued the Proxy Materials with the intention of soliciting shareholder
support for the Merger.

51. The Proxy Statements soliciting the merger were defective and in violation of
SEC Rule 14 and Rule 14a-9 because they contained untrue statements of fact and/or omitted
material facts necessary to make the statements made not misleading. The stockholders vote
was required for approval of the merger.

52, In addition, the Proxy fails to provide all information required under Rule 13e-3 (see
Count II below, incorporated herein by reference). As a result, such omissions and half-truths make
the Proxy in violation of Section 14(a).

53. | The misrepresentations and omissions in the Proxy Materials for the Merger
were material to Plaintiff and the class members who were solicited to vote in favor of the

merger agreement by defective Proxy Materials. This constituted loss and harm to their voting

rights.

16
54. Asa direct and proximate result of issuing the defective Proxy Materials for the
Merger, Plaintiff and the other class members are now required to surrender their stock for $1.20
per share with no dissenters’ rights. Plaintiff and the other class members are entitled to
compensatory relief and/or injunctive relief to unwind the shareholder vote and prevent Buyer
Group from consummating the Merger.

55. In addition, Defendant China XD’s proxy statement soliciting votes in favor of
the 2020 Stock Issuance Plan was materially false and misleading in failing to disclose (i)
material transactions by China XD in anticipation of a taking private; and (ii) Han and XD
Engineering’s “plan” to take China XD private. The shareholders approved the 2020 Stock
Issuance Plan which led to a 3.6 million share grant to Han and directors before the Merger thus
gaining for them a windfall of approximately $4.3 million in merger consideration.

56. Asa result, the 2020 Stock Issuance Plan was approved in violation of Section
14(a).

57. Plaintiff seeks an order rescinding the vote for the Merger, enjoining its closure
and an order rescinding the vote on the Stock issuance Plan and forfeiture of all shares granted
thereunder to insiders in the August 2020 Stock Issuance Plan and the award of 3.6 million
shares to directors made in August 2020 as a quid pro quo for the Director Defendants approval
of the merger.

58. | Only through the exercise of this Court’s equitable powers can Plaintiff and the
Class be fully protected from the immediate and irreparable injury that Defendants’ actions

threaten to inflict.

17
COUNT IT

PLAINTIFF’S INDIVIDUAL CLAIM FOR
INJUNCTIVE AND COMPENSATORY RELIEF

(Against All Defendants For Violation Of
Section 13(E)(3) Of The Securities Exchange Act Of 1934)

59. Plaintiff repeats and realleges each and every allegation contained in the foregoing
paragraphs as if fully set forth herein.

60. Section 13(e)(1) makes it unlawful for an issuer which has a class of registered
securities to “purchase” [including an acquisition pursuant to a merger] any equity security of the
issuers if such purchase contravenes the rules and regulations of the Commission including the rules
set forth in Rule 13(e)(3).

61. Rule 13e-3 was promulgated to provide for “investor protection” with respect to
transactions by issuers [such as China XD] or their affiliates [such as Buying Group] which would
result in one or more classes of the equity securities of the issuer no longer having the attributes of
public ownership. “Because of the potential for harm to security holders, particularly small
investors, and the need for full and timely disclosure, the Commission [SEC] continues to believe
that Rule 13e-3 is necessary and appropriate for the public interest and the protection of investors.”
Securities Exchange Act of 1934, Release No. 17719, April 13, 1981, 1981 SEC LEXIS 1647 *2-3.
Interpretative Release Relating to Guiding Private Transactions Under Rule 13e-3.

62. Rule 13e-3’s comprehensive disclosure scheme applies to “Rule 13e-3 transactions”
as defined by Rule 13e-3(a)(3).

63. Rule 13e-3(a)(3) defines a Rule 13e-3 transaction as, inter alia, a solicitation subject
to Regulation 14A (under Section 14 of the Securities Exchange Act of 1934), Rule 13e-

3(a)(3)(G)(C) or any acquisition pursuant to a merger (Rule 13e-3(a)(3)(i)(A) and definition

18
13(a)(2)(ii) and which has the effect, inter alia, of “causing any class of equity securities of the
issuer to be held of record by less than 300 persons. Rule 13e-3(a)(3)(ii)(A).

64. The Merger is a Rule 13e-3 transaction because (1) it involves a proxy solicitation
and (2) elimination of the public shareholders; and (3) none of the Rule 13e-3(g) exceptions are
applicable.

65. At all relevant times the XD Engineering and Han constituted a “group” under
Section 13. Accordingly, the group members, separately or filing jointly, were required to, as
beneficial owners of more than 5% of China XD’s common stock, amend the outstanding Schedule
13D when the group or any member of the group formed a plan to engage in a non-exempt Section
13(e)-3 transaction.

66. According to the Proxy, sometime after October 14, 2019, Han “... generally
assessed strategic alternatives, including but not limited to, a plan that would maintain the
Company’s NASDAQ listing and, alternatively a going private transaction.” Proxy at 22. The
Proxy further disclosed that in April and May 2020, Han “... seriously considered strategic
alternatives.” Id. None of the “strategic alternatives” were identified nor described in any way but
it may be reasonably inferred that among the “seriously considered strategic alternatives” was a
going private because listed in the Proxy as one of the “primary factors . . . that influenced
consideration of strategic alternatives” was “. . . the increasing expenses and burden to comply with
USS. federal laws, including U.S. securities laws.” Jd. That constituted a “plan” which the Buying
Group was required to disclose.

67. It was not until May 11, 2020 however that Han and XD Engineering filed its

Amendment No. 5 to the Schedule 13D although the conditions for an amendment had existed for

19
months. Han and XD Engineering’s failure to file an amendment sooner than May 11, 2020
constituted a violation of Section 13 reporting requirements.

68. | Under rules applicable to Schedule 13E-3 filing content, including Item 9 of
Schedule 13E.e-3 and Item 10-5 of Regulation M-A, China XD, Han and XD Engineering were
required to disclose “reports, opinions, appraisals and negotiations” materially related to the take
private proposal. That mandate embraces both such materials whether written or oral. If any such
information was received in non-written form, the parties to the merger were obligated to
“summarize that information in detail in the disclosure document provided to Plaintiff and class
members. See Compliance and Disclosure Interpretations Going Private Transactions, Exchange
Act Rule 13E.e-3 and Schedule 13E-3, Last Update January 26, 2009, Questions and Answers of
General Applicability Question 117.06 citing Item 1015(b)(6) of Regulation M-A [January 26,
2009]. Neither the Proxy nor Schedule 13e-3 contain all the required materials.

69. Duff & Phelps Fairness Opinion identifies a “Management Representation Letter”
(“MRL”) which contains “representations as to historical financial statements for the Company and
the Management Projections and the underlying assumptions of such projections.” Proxy at B-3.
None of these materials are disclosed.

70. Defendants also failed, in violation of disclosure obligations under Sections 14 and
13 to make any disclosures of reports, opinions, appraisals and negotiations which according to the
Proxy occurred on May 19, 2020 (Proxy at 24); May 21, 2020 and May 22, 2020 (/d.); May 25,
2020 (Proxy at 25); May 28, 2020 (/d.); June 1, 2020, June 4, 2020, June 5, 2020, June 9, 2020,
June 11, 2020, June 12, 2020 and “during the course of the next few days (Proxy at 26); June 14 and

June 15, 2020 (Proxy at 26).

20
71. Defendants China XD, Han and XD Engineering also failed to make disclosure of
any appraisals, opinions or reports generated or received in connection with the January 22, 2020
subsidiary sale. On January 22, 2020, China XD entered into a transaction, whereby China XD sold
equity interests of 36.21% and 38.08% in two of China XD’s wholly owned subsidiaries for a total
of approximately $45.9 million which constituted China XD’s main operating subsidiaries. At the
time of this transaction, China XD was trading at approximately $2.10 per share giving its
approximately 66 million common shares a market value of approximately $135 million. The
January 22, 2020 transaction appears to have been consummated at a price that implied a
substantially higher value for China XD stock compared to the Merger Price, i.e. since China XD
was trading at approximately $2.20 per share in January 2020, 39% of China XD’s two main
subsidiaries could have had valuations of $54 million or more, thus implying a fair value of China
XD’s equity in excess of $2 per share.

72. While management did disclose that the Company “estimates 5-15% recovery
rates for machinery and equipment” and “5-15% recovery rates for prepaid construction fees,”
this analysis was flawed and depressed the valuations because the recovery value of the
machinery and equipment should have been considered on a “where is” basis that contemplates
the machinery and equipment to stay in place and usable by a purchaser.

73. The Schedule 13e-2 also violated SEC “instructions.” The SEC’s instructions
accompanying Schedule 13e-3 also contain other requirements for the content of Schedule 13e-3
(and derivatively proxy solicitations under Rule 14(a), including:

- Avoidance of “a conclusory statement” such as “the transaction
is fair to unaffiliated security holders” Instruction to Item 8a.

- Issuer “discuss in reasonable detail the material factors upon

which the belief statement in Item 8(a) is based” Instruction to
Item 8b including “an analysis of the extent, if any, to which such

21
belief is based on the factors set forth in Instruction 1 to

paragraph (c)(d) and (e) of this Item and Item 9, including “(i)

current market price; (ii) historical market prices; (iii) net book

value; (iv) going concern value; (v) liquidation value; (vi) the

purchase price paid in previous purchase; (vii) any report,

opinions or appraisal described in Item 9.

- Anissuer can rely on an investment banker’s opinion, but the

opinion must fully analyze the factors enumerated in Item 8b as

well as be “expressly adopted by the issuer.” Exchange Act

Release No. 34-17719 at 13, 245-42.
The Proxy and Schedule 13e-3 make only conclusory, non-specific disclosures of these matters.
Accordingly, the Proxy and Schedule 13e-3 are deficient and also violative of Sections 13 and 14 in
this regard.

74. Defendants Han and XD Engineering, who collectively own 70% of CXDC’s voting
power did not disclose the December 2019 purchase of CXDC stock from directors and employees
at $2.049 per share even though issuer prior purchases are required to be disclosed in a Schedule
13e-3.

COUNT Ill

(Against The Buyer Group Defendants
For Violations Of Section 20(a) Of The Exchange Act)

75. Plaintiff incorporates by reference and realleges each and every allegation
contained set forth above, as though fully set forth herein.

76. The Buyer Group Defendants acted as controlling persons of China XD within
the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their
positions and due to their participation in and/or control of the Company's operations and/or
intimate knowledge of the incomplete and misleading statements contained in the Proxy
Materials filed with the SEC, had the power to influence and control and did influence and

control, directly or indirectly, the decision making of the Company, including the content and

22
dissemination of the Proxy Materials that Plaintiff contends are materially incomplete and
misleading.

77. The Buyer Group Defendants provided with or had unlimited access to copies of
the Proxy Materials and other statements alleged by Plaintiff to be misleading prior to and/or
shortly after these statements were issued and had the ability to prevent the issuance of the
statements or cause the statements to be corrected.

78. In particular, the Buyer Group Defendants or members hereof had direct and
supervisory involvement in the day-to-day operations of the Company, and, therefore, are
presumed to have had the power to control or influence the particular transactions giving rise
to the Exchange Act violations alleged herein, and exercised the same.

79. By virtue of the foregoing, Buyer Group Defendants have violated Section
20(a).

80. Asa direct and proximate result of issuing the defective Proxy Materials,
Plaintiffs has suffered damages in connection with the proposals being made in the Proxy
relating to approving the Merger.

COUNT IV

(Class Claims Against Director Defendants For Breach of Directors Fiduciary Duties And
Against The Buyer Group Defendants For Breach of Fiduciary Duties As Majority Owner)

81. Plaintiff incorporates by reference and realleges each and every allegation
contained set forth above, as though fully set forth herein.

82. The Director Defendants owed the minority shareholders fiduciary duties which
in these circumstances required them to ensure that the majority owners did not acquire China
XD at an unfair price through an unfair process or allow the Majority Owner to take unfair

advantage of the minority holders.

23
83. As alleged in detail herein, the Buyer Group, as controlling shareholders of China
XD, owed fiduciary duties to Plaintiff and other class member minority shareholders and to act
fairly so as to benefit all stockholders equally and not in furtherance of the Buyer Group’s
personal interest or benefit.

84. The Buyer Group Defendants and Director Defendants breached their respective
fiduciary duties by precluding a fair process for the sale of China XD and allowing the Buyer
Group acquiring same at an unfair price.

85. As a direct and proximate result of the Buyer Group Defendants and Director
Defendants’ breaches of fiduciary duties, Plaintiff and minority shareholders have sustained
substantial damages.

COUNT V

(Against The Buyer Group Defendants For
Aiding And Abetting Other Defendants’ Breach Of Fiduciary Duties)

86. Plaintiff incorporates by reference and realleges each and every allegation
contained set forth above, as though fully set forth herein.

87. Each of the Buyer Group Defendants knowingly participated in breaches of
fiduciary duty by other Defendants and thus is liable for aiding and abetting fiduciary breaches.

88. Asa direct and proximate result of the breaches of fiduciary duties, Plaintiff and
China XD public shareholders have sustained substantial damages.

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs demand judgment as follows:

A. Enjoining the closing of the Merger and rescinding the shareholder vote;

B. Rescinding the shareholder vote on 2020 Stock Issuance Plan and voiding the

grant of 3,600,000 shares to Defendants Han and four other directors;

24
C. Certifying Plaintiff's individual and class claims under Rules 23(b)(2) and (b)(3);

D. Awarding the Plaintiff and/or public shareholders the amount of damages
sustained;
E. Awarding to Plaintiffs the costs and disbursements of this action, including

reasonable attorneys’ and experts’ fees and expenses;
F, Awarding Plaintiff damages from Defendants’ Section 13 and 14 violations; and

G. Granting such other and further relief as the Court deems just and proper.

Dated: February 17, 2021

SQUITIERI & FEARON, LLP

By:/s/Olimpio Lee Squitieri
Olimpio Lee Squitieri

32 East 57" Street

12™ Floor

New York, New York 10022

Tel: (212) 421-6492

Fax: (212) 421-6553

25
 

L Joshua Sch mitt (“Plaintiff”) declares under penalty of perjury, as to the
claims asserted under the federal securities laws, that:

1. Plaintiff has reviewed the Amended Complaint and authorized its filing.

2. Plaintiff did not purchase the security that is the subject of this action at the
direction of plaintiff's counsel or in drder to participate in this private action.

3. Plaintiff is willing to serve as a representative party on behalf of the class,
including providing testimony at deposition and trial, if necessary, and Plaintiff is willing to
serve as a lead plaintiff either individually or as part of a group, a lead plaintiff being a
representative party who acts on behalf of other class members in directing the action.

4, Plaintiff was an owner of China XD stock and entitled to vote with respect to the
February 2020 shareholder vote and the shareholder vote on the Merger.

5. During the three years prior to the date of this Certification, Plaintiff has not
sought to serve or served as a representative party for a class under the federal securities laws.

6. Plaintiff will not accept any payment for serving as a representative party on
‘behalf of the class beyond the Plaintiffs pro rata share of any recovery, except such reasonable
costs and expenses (including lost wages) directly relating to the representation of the class as
ordered or approved by the court. Plaintiff understands that this is not a claim form, and that
Plaintiffs. ability to. share in any recovery as a member of the class is unaffected by Plaintiff's
decision to serve as a representative party.

I declare under penalty of perjury that the foregoing is true and correct.

   

Executed this 13 day of February 2021

Jodie schmit= (Feb 3, 2021 Leng CS

 

Joshua Schinitt
